   Case: 1:20-cv-01805 Document #: 1 Filed: 03/16/20 Page 1 of 4 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

DAVID SOTO,                                            )
                                                       )
                                       Plaintiff,      )       No.
                                                       )
               vs.                                     )
                                                       )
CITY OF CHICAGO, a municipal corporation,              )       Jury Trial Demanded
Chicago Police Officers David Salgado, Star No.        )
16347, Rocco Pruger, Star No. 15445,                   )
Benjamin Martinez, Star No. 14519,                     )
Richard Mostowski, Star No. 12898, and                 )
Xavier Elizondo, Star No. 1340,                        )
                                                       )
                                       Defendants.     )

                                NOTICE OF REMOVAL

       NOW COME Defendants, City of Chicago (“City”), through its undersigned

counsel; Officer David Salgado, through his undersigned counsel; Officer Xavier Elizondo,

through his undersigned counsel; Richard Mostowski, through his undersigned counsel;

and Rocco Pruger and Benjamin Martinez, through their undersigned counsel (collectively,

“Defendants”), and respectfully request removal of the above entitled action to this Court,

pursuant to 28 U.S.C. § 1441(a) and § 1446 (a), based on the following grounds:

       1.      On March 3, 2020, Defendants were named as defendants in a civil action

filed in the Circuit Court of Cook County of the State of Illinois, entitled David Soto v. City

of Chicago, a municipal corporation, Chicago Police Officers David Salgado, Star No.

16347, Rocco Pruger, Star No. 15445, Benjamin Martinez, Star No. 14519, Richard

Mostowski, Star No. 12898, and Xavier Elizondo, Star No. 1340, 2020L002643.
   Case: 1:20-cv-01805 Document #: 1 Filed: 03/16/20 Page 2 of 4 PageID #:2




         2.     The Complaint (attached hereto as Exhibit 1) arises from an alleged

warrantless search that occurred on April 16, 2017, (Ex. 1 ¶ 12), which resulted in criminal

charges dismissed on March 1, 2018.

         3.     The Complaint explicitly references 42 U.S.C. §1983, (Ex. 1 ¶ 25), and

asserts claims under the United States Constitution.

         4.     Specifically, the Complaint alleges a Fourth Amendment claim for

unreasonable search and seizure (Ex. 1, Count I). In addition, the Complaint attempts to

assert a constitutional claim for “unlawful detention.” (Ex. 1, Count IV).

         5.     Based on the allegations of the Complaint and for the reasons set forth

above, Defendants are entitled to remove this action to this Court, pursuant to 28 U.S.C. §

1441(a).

         6.     Pursuant to 28 U.S.C. § 1446(a), Defendants represent that no orders have

yet been served upon them in the Circuit Court of Cook County, Illinois.

         Therefore, Defendants City of Chicago, through its undersigned counsel; Officer

David Salgado, through his undersigned counsel; Officer Xavier Elizondo, through his

undersigned counsel; Richard Mostowski, through his undersigned counsel; and Rocco

Pruger and Benjamin Martinez respectfully request that the above-entitled action now

pending in the Circuit Court of Cook County in the State of Illinois be removed to this

Court.

                                              Respectfully Submitted,




                                             2
  Case: 1:20-cv-01805 Document #: 1 Filed: 03/16/20 Page 3 of 4 PageID #:3




 /s/ Shneur Nathan (Att. # 6294495)            /s/ Timothy Scahill
 Shneur Nathan                                 Steven Borkan
 Avi Kamionski                                 Timothy Scahill
 Nathan & Kamionski LLP                        Borkan & Scahill, Ltd.
 33 W. Monroe St., Suite 1830                  20 S. Clark Street, Suite 1700
 Chicago, IL 60603                             Chicago, IL 60603
 snathan@nklawllp.com                          sborkan@borkanscahill.com
 akamionski@nklawllp.com                       tscahill@borkanscahill.com

 Attorneys for City of Chicago                 Attorneys for David Salgado



 /s/ Lawrence S. Kowalczyk                     /s/ Kenneth M. Battle
 Lawrence S. Kowalczyk                         Kenneth M. Battle
 Megan Kathleen Monaghan                       Winnefred A. Monu
 Querrey & Harrow Ltd.                         O’Connor & Battle LLP
 175 W. Jackson Blvd., Suite 1600              20 N. Clark St., Suite 1600
 Chicago, IL 60604                             Chicago, IL 60602
 T: (312) 540-7664                             kbattle@mokblaw.com
 E: lkowalczyk@querrey.com                     wmonu@mokblaw.com
 E: mmonaghan@querrey.com
                                               Attorneys for Defendant Elizondo
 Attorneys for Rocco Pruger and Benjamin
 Martinez

 /s/ Gary Ravitz
 Gary Ravitz
 Eric Palles
 Kathryn M. Doi
 Tyler Easton Roland
 Daley Mohan Groble PC
 55 W. Monroe St., Suite 1600
 Chicago, Illinois 60603
 epalles@daleymohan.com
 gravitz@daleymohan.com
 kdoi@daleymohan.com
 troland@daleymohan.com

Attorneys for Defendant Mostowski




                                           3
   Case: 1:20-cv-01805 Document #: 1 Filed: 03/16/20 Page 4 of 4 PageID #:4




                            CERTIFICATE OF SERVICE

       I, Shneur Nathan, an attorney, hereby certify that on the date stamped on the top

margin of this document, I filed the attached Notice of Removal with the Court’s

CM/ECF system and sent a copy of the same via email and U.S. Mail to the following

individual:

       Peter V. Bustamante
       17 N. State St., Suite 1550
       Chicago, IL 60602
       (312) 346-2072
       pvbust@bustamantelaw.com


                                            /s/ Shneur Nathan




                                            4
